VIRGINIA:

      In the Supreme Court of Virginia held at the Supreme Court
Building in the City of Richmond on Friday, the 8th day of June,
2001.

Darrell Lee Whiting,                                     Appellant,

against     Record No. 001133
            Court of Appeals No. 1037-99-3

Cynthia Jan Fisher Whiting,                               Appellee.

           Upon an appeal from a judgment rendered by the
     Court of Appeals of Virginia on the 11th day of April,
     2000.



     Upon consideration of the record, briefs, and argument of

counsel, the Court is of opinion that there is error in the

judgment appealed from.

     The proceedings and facts are undisputed and are fully set

forth in the Court of Appeals' opinion.      Whiting v. Whiting, 32

Va. App. 192, 526 S.E.2d 806 (2000).    There, the Court of

Appeals held, inter alia, that the final decree of divorce

entered by the Circuit Court of Alleghany County on January 18,

1985, was void ab initio "because husband received no notice of

the final decree and never endorsed it."      Id. at 197, 526 S.E.2d

at 808; see Rule 1:13 (endorsement of draft decree by, or

reasonable notice of presentation thereof to, counsel of record

required unless dispensed with by court).     The Court of Appeals

further ruled that a pendente lite decree entered by the circuit
court on June 15, 1984, directing the husband to pay spousal

support, remained in effect until the cause was ultimately

dismissed from the docket by a valid court decree.     Id.

     After the Court of Appeals' decision, this Court held that

a decree or order entered in violation of Rule 1:13 is merely

voidable, not void ab initio.    Napert v. Napert, 261 Va. 45, 540

S.E.2d 882 (2001); Singh v. Mooney, 261 Va. 48, 541 S.E.2d 549

(2001).    A voidable decree or order is not subject to collateral

attack and must be challenged within 21 days of its entry

pursuant to Rule 1:1, by a bill of review within the time

prescribed by Code § 8.01-623, or by an independent action

pursuant to Code § 8.01-428.    Singh, 261 Va. at 51-52, 541

S.E.2d at 551.

     In the present case, no such challenge was made; therefore,

this Court holds that the final decree of divorce entered

January 18, 1985, remained in full force and effect.    This Court

further holds that the pendente lite decree awarding spousal

support only applied during the pendency of litigation and was

terminated when the cause was dismissed by the final decree of

divorce.   See Code § 20-103; accord Smith v. Smith, 4 Va. App.

148, 151, 354 S.E.2d 816, 818 (1987).   Thus, the husband was

obligated to pay spousal support only for the period between

June 15, 1984, and January 18, 1985.




                                 2
    Accordingly, the judgment of the Court of Appeals is

reversed; the trial court's decree, entered April 8, 1999, is

vacated; and the trial court's decree, entered April 16, 1999,

is vacated to the extent that it is inconsistent with this

Court's holding herein.    The case is remanded to the Court of

Appeals with direction that the case be remanded to the said

circuit court for a determination of the amount of spousal

support, if any, that is owing to the appellee.

    This order shall be certified to the Court of Appeals and

to the Circuit Court of Alleghany County and shall be published

in the Virginia Reports.

                                     A Copy,

                                          Teste:



                                               David B. Beach,
                                               Clerk




                                 3